Citation Nr: 0624465	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE) 
when, in a decision entered in December 1983, it failed to 
assign separate compensable ratings for tinnitus in each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1963 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which found that no error had been 
committed in assigning the veteran a single 10 percent rating 
for bilateral tinnitus. 


FINDINGS OF FACT

1.  The RO granted service connection for bilateral tinnitus 
in a December 1983 rating decision with a compensable rating 
of 10 percent.  

2.  The veteran did not initiate an appeal of the December 
1983 RO decision.  

3.  The veteran's allegations of error in the December 1983 
rating decision amount to no more than a contention that VA 
did not correctly apply the pertinent rating criteria.  


CONCLUSION OF LAW

The claim of CUE in a December 1983 rating decision, in which 
the RO granted a single compensable rating for bilateral 
tinnitus, is not valid.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that given the law relative to CUE claims, 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in an RO decision.  See 
Parker v. Principi, 15 Vet. App. 407 (2002).  

II.  Analysis

The veteran's representative has advanced argument to the 
effect that the RO committed CUE when, in a decision entered 
in December 1983 it failed to assign separate compensable 
ratings for tinnitus in each ear.  It is argued that separate 
evaluations should have been assigned because the veteran 
perceived tinnitus bilaterally.  The RO has interpreted the 
veteran's allegation as that of CUE in the 1983 rating 
decision and has developed the CUE issue for the Board's 
review.  

In this case, the veteran was notified of the December 1983 
decision in January 1984, but did not appeal the assignment 
of the 10 percent rating for tinnitus.  Thus, under the law, 
the December 1983 decision regarding the tinnitus rating is 
final.  VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2005).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  To establish CUE, a claimant must 
show either that the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that broad brush allegations of "failure to 
follow the regulations" or "failure to give due process," or 
any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
See Fugo, 6 Vet. App. at 44 .  

Here, the veteran does not contend that the correct facts, as 
they were known at the time, were not before the adjudicator.  
Rather, his representative contends that the regulatory 
provisions extant at the time of the December 1983 decision 
were incorrectly applied.  It is further argued that if the 
RO had correctly applied the regulations, the result would 
have been manifestly different, that is, a separate 10 
percent tinnitus rating would have been assigned for each 
ear.  

The Board notes that under the regulation in effect at the 
time of the December 1983, rating decision, persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma warranted a 10 percent rating.  No higher rating was 
allowable.  See 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1983).  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of separate 
ratings for tinnitus affecting each ear.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed 
the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  

Notwithstanding the holdings by the Court or the Federal 
Circuit in Smith, supra, the Board notes a determination that 
there was CUE must be based on the records and law that 
existed at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.  The extant governing legal 
authority at the time of the December 1983 rating decision 
did not allow for more than a 10 percent rating for tinnitus 
whether perceived in one ear or both ears.  The Board has 
noted the Federal Circuit's opinion in the Smith case because 
it underscores the fact that VA had had a longstanding 
interpretation of the applicable rating criteria, namely that 
a 10 percent rating was the maximum schedular evaluation 
whether tinnitus was perceived in one or both ears.  

The veteran has not offered any specific allegations as to 
why the December 1983 decision amounted to CUE other than to 
say that VA was wrong in its interpretation of the 
regulation.  Consequently, the Board finds that the pleading 
requirements for a valid claim of CUE have not been satisfied 
with respect to the December 1983 rating decision.  Here, the 
veteran has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that but for an alleged error, the result 
of the RO's December 1983 rating decision would have been 
manifestly different.  It is not enough that he argued that 
the RO should have reached a different conclusion based on 
the regulations then in effect at the time of the December 
1983 decision.  See Fugo, 6 Vet. App. at 44.  

Therefore, the Board finds that the veteran has not made a 
valid CUE claim with respect to the December 1983 rating 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The 
claim must therefore be dismissed without prejudice to re-
filing.  See Simmons v. Principi, 17 Vet. App. 104, 114 
(2003).  


ORDER

The claim that the December 1983 rating decision was clearly 
and unmistakably erroneous in assigning a single compensable 
rating for bilateral tinnitus is dismissed without prejudice 
to re-filing.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


